DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagiwara et al., US Patent Publication 2015/0261301.
Regarding independent claim 19, Hagiwara et al. teaches a system comprising: 
one or more processors (main unit 16 as described in paragraph 0048); and 
a memory storing instructions that when executed by the one or more processors cause the system to perform operations (described in paragraph 0048) comprising: 
paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6); and 
identifying, based at least in part on the two-dimensional data, a three- dimensional-human-gesture input within the one or more three-dimensional motions (paragraph 0041 describes the movement and recognition of the movement).  
Regarding independent claim 20, Hagiwara et al. teaches one or more non-transitory computer-readable media comprising instructions that when executed by one or more computing devices cause the one or more computing devices to perform operations (described in paragraph 0048) comprising: 
projecting, onto a two-dimensional plane, a representation of at least a portion of data describing one or more three-dimensional motions comprising a three-dimensional-human- gesture input (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6); and 
paragraph 0041 describes the movement and recognition of the movement).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al., US Patent Publication 2015/0261301 in view of Mao, US Patent Publication 2006/0287084.
Regarding independent claim 1, Hagiwara et al. teaches a computer-implemented method comprising: 
receiving, by one or more computing devices (main unit 16 of figure 1 as given in paragraph 0048) and from one or more sensors (space sensing device 14 of figure 1 as given in paragraph 0040), data describing one or more three-dimensional motions comprising a three-dimensional-human- gesture input (paragraph 0053 recites “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101)” in figure 4 and paragraph 0040 specifies that “The space sensing device 14 can obtain a moving image showing front views and information (depth maps) about the three-dimensional coordinates of each position appearing in the frame images constituting the moving image” where paragraph 0041 describes the item as the trajectory of the hand position); 
generating, by the one or more computing devices and based at least in part on the data describing the one or more three-dimensional motions, two-dimensional data at least partially describing at least one motion of the one or more three-dimensional motions (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6); and 
identifying, by the one or more computing devices and based at least in part on the two-dimensional data (based on the character recognizer described in paragraph 0056), the three-dimensional-human-gesture input (paragraph 0041 recites “The main unit 16 is configured to recognize a sequence of the three-dimensional position coordinates of the user U's dominant hand”), wherein identifying the three-dimensional-human-gesture input comprises: 
identifying, based at least in part on the two-dimensional data (paragraph 0056 recites “the character recognizer 32 then subtracts, from the projected position coordinates at each time, the projected position coordinates obtained just before the time, and thus obtains vector data indicating a moving direction of the position of the writing body part with which the user U writes characters”) and one or more two-dimensional-movement-recognition models (paragraph 0058 recites “the character template storage unit 40 stores data of the templates schematically shown in FIG. 9 for all characters”), a two-dimensional movement (paragraph 0061 describes the movement and recognition of the movement); and 
identifying, based at least in part on the two-dimensional movement, the three- dimensional-human-gesture input (paragraph 0041 describes the movement and recognition of the movement).  
Although necessary for use in Hagiwara et al., Hagiwara et al. does not specifically teach how the one or more computing devices receives from one or more sensors the data. Mao et al. teaches how the one or more computing devices receives from one or more sensors the data (paragraph 0093 details how the processor 601 uses the signals from sensor 632 to capture location and/or orientation of the user). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).
Regarding claim 2, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein generating the two-dimensional data comprises projecting a representation of at least a portion of the data describing the one or more three-dimensional motions onto a two- dimensional plane defined by each dimension of the two-dimensional data (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6).
Regarding claim 3, Hagiwara et al. teaches the computer-implemented method of claim 2, wherein: 
the one or more three-dimensional motions comprise one or more actions by a user (paragraph 0050 recites “The character recognizer 32 sequentially recognizes characters written by the user U based on the three-dimensional coordinates of the user U's dominant hand.”); and 
the method comprises: 
generating, by the one or more computing devices, data describing one or more graphical interfaces comprising one or more elements depicting the representation of the at least a portion of the data describing the one or more three-dimensional motions (paragraph 0050 recites “The character recognizer 32 sequentially recognizes characters written by the user U based on the three-dimensional coordinates of the user U's dominant hand. The converter 34 sequentially converts the characters sequentially recognized by the character recognizer 32 into character strings, including a word or a sentence. The user interface unit 36 displays the user interface image shown in FIG. 2 on the screen of the display device 12. To do this, the user interface unit 36 obtains the character strings generated by the converter 34 and then displays them as the selection candidate images 20.”); and 
paragraph 0050 recites “The user interface unit 36 displays the user interface image shown in FIG. 2 on the screen of the display device 12. To do this, the user interface unit 36 obtains the character strings generated by the converter 34 and then displays them as the selection candidate images 20. The user interface unit 36 also displays the moving image captured by the motion capture unit 30 as a background and displays the position of the user U's dominant hand.”).  
Regarding claim 4, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
the one or more computing devices store data describing a plurality of different predefined, distinct three-dimensional-human-gesture inputs (paragraph 0052 recites “The character template storage unit 40 and the cost table storage unit 42 respectively store character templates (see FIG. 9) and a cost table (see FIG. 10)”); 
the data describing the plurality of different predefined, distinct three-dimensional- human-gesture inputs comprises, for each particular three-dimensional-human-gesture input of the plurality of different predefined, distinct three-dimensional-human-gesture inputs, two- dimensional data describing one or more three-dimensional motions associated with the particular three-dimensional-human-gesture input  (paragraph 0046 describes the distinct three-dimensional inputs that are identified and paragraph 0056 recites “the character recognizer 32 then subtracts, from the projected position coordinates at each time, the projected position coordinates obtained just before the time, and thus obtains vector data indicating a moving direction of the position of the writing body part with which the user U writes characters”); and 
identifying the three-dimensional-human-gesture input comprises identifying the three-dimensional-human-gesture input from amongst the plurality of different predefined, distinct three-dimensional-human-gesture inputs (paragraph 0046 describes the distinct three-dimensional inputs that are identified) based at least in part on a correspondence (paragraph 0053 describes how the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102) to correspond the 2D and 3D motion depictions) between: 
at least a portion of the two-dimensional data at least partially describing the at least one motion of the one or more three-dimensional motions (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6), and 
at least a portion of the data describing the plurality of different predefined, distinct three-dimensional-human-gesture inputs (paragraph 0046 describes the distinct three-dimensional inputs that are identified).  
Regarding claim 5, Hagiwara et al. teaches the computer-implemented method of claim 4, wherein: 
paragraph 0047 explains how the motions are made by an object of the body part of a user); 
the method comprises identifying, by the one or more computing devices, the object from amongst a plurality of different predefined, distinct objects associated with the plurality of different predefined, distinct three-dimensional-human-gesture inputs (paragraph 0047 explains the identification of the distinct body prts from other body parts such as a fingertip and wrist); and 
identifying the three-dimensional-human-gesture input comprises identifying the at least a portion of the data describing the plurality of different predefined, distinct three- dimensional-human-gesture inputs based at least in part on the object (paragraph 0046 explains how the inputs from the object are identified to recognize the writing of paragraph 0047).  
Regarding claim 6, Hagiwara et al. teaches the computer-implemented method of claim 1, comprising, responsive to identifying the three-dimensional-human-gesture input: 
identifying, by the one or more computing devices, one or more functions associated with the three-dimensional-human-gesture input (paragraph 0043 describes specific functions that map to specific inputs such as actuation of a button); and 
invoking, by the one or more computing devices, the one or more functions (paragraph 0051 explains how the gesture is processed for use as input).  
Regarding claim 7, Mao et al. teaches further the computer-implemented method of claim 1, wherein the one or more sensors comprise one or more inertial paragraph 0038 describes the tracking sensor as an inertial sensor, such as an accelerometer or gyroscope).  
Regarding claim 8, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein the one or more sensors comprise one or more camera sensors (paragraph 0040 describes the space sensing device 14 of figure 1 as including camera sensors).  
Regarding claim 9, Mao et al. teaches further the computer-implemented method of claim 1, wherein the one or more sensors comprise at least one of: one or more ultrasound sensors, or one or more radar sensors (paragraph 0093 describes the use of tracking using acoustic radar with the sensor 632).  
Regarding claim 10, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
the one or more three-dimensional motions include an object (paragraph 0041 describes the motions that include the user’s dominant hand); 
the one or more three-dimensional motions comprise one or more actions by a user (paragraph 0041 describes the motions to be gestures, which are user actions); and 
the object comprises a body part of the user (paragraph 0041 describes the object to be the user’s dominant hand).  
Regarding claim 11, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
the one or more three-dimensional motions include an object (paragraph 0041 describes the motions that include the object of the user’s dominant hand); 
paragraph 0041 describes the motions to be gestures, which are user actions); and 
the one or more actions comprise at least one of: 
the user manipulating the object, the user moving the object (paragraph 0041 describes the motions as movements of the user’s dominant hand), the user repositioning the object, or the user tilting the object.  
Regarding claim 12, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein the one or more three-dimensional motions comprise one or more actions by a user wearing an article comprising at least one of the one or more sensors (paragraph 0002 describes the camera of the sensors of space sensing device 14 of paragraph 0040 as being head-worn by the user that is making three-dimensional motions of actions of finger gestures).  
Regarding claim 13, Mao et al. teaches further the computer-implemented method of claim 1, wherein the one or more three-dimensional motions include an object comprising at least one of the one or more sensors (paragraph 0038 explains how motions are made using the object of a game controller body comprising sensor 632 as shown in figure 6).  
Regarding claim 14, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein identifying the three-dimensional-human-gesture input comprises one or more of: 
utilizing a stroke-recognition algorithm to analyze at least a portion of the two- dimensional data; 
paragraph 0056 recites “the character recognizer 32 then subtracts, from the projected position coordinates at each time, the projected position coordinates obtained just before the time, and thus obtains vector data indicating a moving direction of the position of the writing body part with which the user U writes characters” and paragraph 0058 recites “the character template storage unit 40 stores data of the templates schematically shown in FIG. 9 for all characters”); or 
utilizing a handwriting-recognition algorithm to analyze at least a portion of the two- dimensional data.  
Regarding claim 15, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
receiving the data describing the one or more three-dimensional motions comprises receiving, by the first computing device, the data describing the one or more three- dimensional motions (paragraph 0053 recites “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101)” in figure 4 and paragraph 0040 specifies that “The space sensing device 14 can obtain a moving image showing front views and information (depth maps) about the three-dimensional coordinates of each position appearing in the frame images constituting the moving image” where paragraph 0041 describes the item as the trajectory of the hand position); and 
generating the two-dimensional data comprises generating, by the second computing device, the two-dimensional data (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6).  
Hagiwara et al. does not teach the method wherein:
the one or more computing devices comprise a first computing device and a second computing device; the first computing device and the second computing device are physically distinct from one another; one or more networks interface the first computing device with the second computing device; the method comprises communicating, by the first computing device, the data describing the one or more three-dimensional motions to the second computing device via the one or more networks.
Mao et al. teaches the computer-implemented method, wherein:
the one or more computing devices comprise a first computing device and a second computing device (paragraph 0103 describes the parallel processing that occurs using two or more processor elements); 
the first computing device and the second computing device are physically distinct from one another (paragraph 0103 describes the separate processors used that are shown in figure 7 to be physically distinct processor elements); 
one or more networks interface the first computing device with the second computing device (paragraph 0110 describes the networks that interface with the processor elements as shown in figure 7); 
receiving the data describing the one or more three-dimensional motions comprises receiving, by the first computing device, the data describing the one or more paragraph 0093 explains how the main processor receives and processes signals from the sensor to deduce location and orientation information); 
the method comprises communicating, by the first computing device, the data describing the one or more three-dimensional motions to the second computing device via the one or more networks (paragraph 0110 describes the networks that interface with the processor elements as shown in figure 7 to communicate information between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).
Regarding claim 16, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
generating the two-dimensional data comprises generating, by the first computing device, the two-dimensional data (paragraph 0053 recites that “the character recognizer 32 first obtains the latest three-dimensional position coordinates of the dominant hand obtained by the motion capture unit 30 (S101). Next, the character recognizer 32 projects the three-dimensional position coordinates obtained in S101 onto a predetermined projection plane (S102).” as shown in figures 4-6); and
identifying the three-dimensional-human-gesture input comprises identifying, by the second computing device (based on the character recognizer described in paragraph 0056), the three-dimensional-human-gesture input (paragraph 0041 recites “The main unit 16 is configured to recognize a sequence of the three-dimensional position coordinates of the user U's dominant hand”).  
Hagiwara et al. does not teach the method wherein:
the one or more computing devices comprise a first computing device and a second computing device; 
6 Amendment Dated: September 15, 2020the first computing device and the second computing device are physically distinct from one another; 
one or more networks interface the first computing device with the second computing device; 
the method comprises communicating, by the first computing device, the two- dimensional data to the second computing device via the one or more networks.
Mao et al. teaches the computer-implemented method, wherein:
the one or more computing devices comprise a first computing device and a second computing device (paragraph 0103 describes the parallel processing that occurs using two or more processor elements); 
the first computing device and the second computing device are physically distinct from one another (paragraph 0103 describes the separate processors used that are shown in figure 7 to be physically distinct processor elements); 
one or more networks interface the first computing device with the second computing device (paragraph 0110 describes the networks that interface with the processor elements as shown in figure 7); 
the method comprises communicating, by the first computing device, the two-dimensional data to the second computing device via the one or more networks paragraph 0110 describes the networks that interface with the processor elements as shown in figure 7 to communicate information between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).
Regarding claim 17, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
identifying the three-dimensional-human-gesture input comprises: 
identifying, by the first computing device, the three-dimensional-human-gesture input (paragraph 0041 describes the movement and recognition of the movement that uses the processor of main unit 16 of the first computing device as described in paragraph 0039), and 
identifying, by the second computing device, the three-dimensional-human-gesture input (paragraph 0041 describes the movement and recognition of the movement that uses the processor of main unit 16 of the second computing device as described in paragraph 0039); and 
the method comprises: 
responsive to the first computing device identifying the three-dimensional- human-gesture input: 
identifying, by the first computing device, one or more functions associated with the first computing device that are associated with the three-dimensional-human-paragraph 0043 describes specific functions that map to specific inputs such as actuation of a button), and 
invoking, by the first computing device, the one or more functions associated with the first computing device (paragraph 0051 explains how the gesture is processed for use as input); and 
responsive to the second computing device identifying the three-dimensional- human-gesture input: 7Amendment Dated: September 15, 2020
identifying, by the second computing device, one or more functions associated with the second computing device that are associated with the three-dimensional-human- gesture input (paragraph 0043 describes specific functions that map to specific inputs such as actuation of a button), and 
invoking, by the second computing device, the one or more functions associated with the second computing device (paragraph 0051 explains how the gesture is processed for use as input).
Hagiwara et al. does not teach the method wherein: 
the one or more computing devices comprise a first computing device and a second computing device; 
6 Amendment Dated: September 15, 2020the first computing device and the second computing device are physically distinct from one another;
the first computing device is a different type of computing device from the second computing device;

Mao et al. teaches the computer-implemented method, wherein:
the one or more computing devices comprise a first computing device and a second computing device (paragraph 0103 describes the parallel processing that occurs using two or more processor elements); 
the first computing device and the second computing device are physically distinct from one another (paragraph 0103 describes the separate processors used that are shown in figure 7 to be physically distinct processor elements);
the first computing device is a different type of computing device from the second computing device (figure 7 shows different types of processors that are used to perform the given functions as given in paragraph 0103);
different computing perform different functions, the one or more functions associated with the first computing device being different from the one or more functions associated with the second computing device (paragraph 0103 describes the separate processors that perform different functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).
Regarding claim 18, Hagiwara et al. teaches the computer-implemented method of claim 1, wherein: 
paragraphs 0043-0044 describe different gestures that are identified); 
identifying the three-dimensional-human-gesture input comprises identifying, by the first computing device, the three-dimensional-human-gesture input  (paragraph 0041 describes the movement and recognition of the movement that uses the processor of main unit 16 of the first computing device as described in paragraph 0039); and 
the method comprises: 
identifying, by the second computing device and based at least in part on the two-dimensional data, the additional three-dimensional-human-gesture input  (paragraph 0041 describes the movement and recognition of the movement that uses the processor of main unit 16 of the second computing device as described in paragraph 0039); 
responsive to the first computing device identifying the three-dimensional- human-gesture input: 
identifying, by the first computing device, one or more functions associated with the first computing device that are associated with the three-dimensional-human-gesture input (paragraph 0043 describes specific functions that map to specific inputs such as actuation of a button), and 
invoking, by the first computing device, the one or more functions associated with the first computing device  (paragraph 0051 explains how the gesture is processed for use as input); and 
responsive to the second computing device identifying the additional three- dimensional-human-gesture input: 8 Amendment Dated: September 15, 2020 
identifying, by the second computing device, one or more functions associated with the second computing device that are associated with the additional three-dimensional- human-gesture input (paragraph 0043 describes specific functions that map to specific inputs such as actuation of a button), and 
paragraph 0051 explains how the gesture is processed for use as input).  
Hagiwara et al. does not teach the method wherein: 
the one or more computing devices comprise a first computing device and a second computing device; 
6 Amendment Dated: September 15, 2020the first computing device and the second computing device are physically distinct from one another;
the first computing device is a different type of computing device from the second computing device.
Mao et al. teaches the computer-implemented method, wherein:
the one or more computing devices comprise a first computing device and a second computing device (paragraph 0103 describes the parallel processing that occurs using two or more processor elements); 
the first computing device and the second computing device are physically distinct from one another (paragraph 0103 describes the separate processors used that are shown in figure 7 to be physically distinct processor elements);
the first computing device is a different type of computing device from the second computing device (figure 7 shows different types of processors that are used to perform the given functions as given in paragraph 0103);
different computing perform different functions, the one or more functions associated with the first computing device being different from the one or more functions paragraph 0103 describes the separate processors that perform different functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the processing of signals of Mao et al. in the system of Hagiwara et al. The rationale to combine would be to combine hardware while allowing the system to smoothly run in parallel for efficiency (paragraph 0103 of Mao et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/PARUL H GUPTA/Primary Examiner, Art Unit 2627